Case 2:18-cr-00134 Document 75-25 Filed 10/15/18 Page 1 of 5 PagelID #: 1272

AO 187 (Rey 87) USDC CRT 000 (Rev

UNITED STATES

Vv.

UNITED STATES DISTRICT COURT FILE

ALLEN H. LOUGHRY H

O07) Exhibit and Witness [ist

 

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA oct 15 2018

AT CHARLESTON

 

 

 

 

 

 

 

EXHIBIT AND WITNESS LIST

Case Number: 2:18-00134

 

PRESIDING JUDGE
Honorable John T. Copenhaver, Jr.

PLAINTIFF'S ATTORNEY

DEFENDANT'S ATTORNEY

Philip H. Wright/R. Gregory McVey John A. Carr

 

TRIAL DATE (S)

October 2,3

COURT REPORTER
Catherine L. Schutte-Stant

COURTROOM DEPUTY
Kelley A. Miller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wo vo. omerep MARKED | ADMITTED DESCRIPTION OF EXHIBITS" OR NAME OF WITNESSES
1 103/18 FBI Agent Jim Lafferty

I 10/3/18 ¥ ¥ Grand jury subpoena

2 10/3/18 v Y __ [Executed stipulation

3 10/3/18 Y ¥ | WEX Records

4 10/3/18 4 4 Executed stipulation

5 10/3/18 4 Y WV Parkways Authority Records (EZ Pass)
6 10/3/18 Jv ¥ _| Chase checking records

7 10/3/18 v4 Jv Chase credit card records

8 10/3/18 4 / | Greenbrier records

9 10/3/18 v 4 Certified judicial disclosures

i 10/3/18 v v Trina Leone desk photos - 6/6/18

12 103/18 ¥ v Ashley Deer desk photos - 6/6/18

13 10/3/18 4 ¥ | Art Angus desk photos - 6/6/18

14 10/3/18 v ¥ Ruth Melvin and Justice Ketchum desk photos - 6/6/18
15 10/3/18 f f/f _ Aerial photo of Scenic Drive

16 10/3/18 v ¥ _| Loughry book

18 10/3/18 Jv 4 Loughry proffer

19 10/3/18 Y v Clips of Loughry interview 3/2/18

19.1 10/3/18 v Transcript

19.2 10/3/18 Y Transcript

*Inchide a notanon as to the location of any exhibit not held with the case file or not available because of size

Page | of 5 Pages

 
Case 2:18-cr-00134 Document 75-25 Filed 10/15/18 Page 2 of 5 PagelID #: 1273

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST —- CONTINUATION
United States vs. Allen H. Loughry, I CASENS. 9-18-00134
NG NO onctnep MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
l 10/3/18 x x Photographs of door and desk
2.00 | 10/3/18 X | XX | Photographs of desk
3 | 10/3/18 xX | X__ | Photographs of desk
4 10/3/18 x x Photographs of desk
2 {0/3/18 Thomas McHugh
22 10/3/18 x x Video clip - history of Supreme Court Chamber
24 10/3/18 xX x Photograph of office
56 10/3/18 x »< Photograph of sofa (through Gundy)
3 10/3/18 Mary Collishaw
26 10/3/18 x xX April 9, 2014, Collishaw memo to Loughry
27 10/3/18 xX Blank travel expense request
28 10/3/18 x x Travel expense reimbursement policy and procedure
29 10/3/18 x x Travel expense reimbursement request
30 10/3/18 4 x Pound check to Loughry
31 LOB/18 x 4 October 15, 2015, Collishaw to Loughry financial disclosure
4 10/3/18 Diana Sawyer
32 10/3/18 x < American University Reception Announcement
33 10/3/18 < »< Sawyer email to Loughry 9/3/13 re: 10/4/13
34 L038 x x 9/13/13 Loughry email to Sawyer - Mapquest
35 10/3/18 x 4 10/7/13 Loughry email to Sawyer - social security number
36 10/3/18 x xX 10/7/13 Loughry email to Sawyer - Mariott invoice
5 10348 Robert Lancaster
39 10/3/18 x x LI/1 1/13 American check for Loughry
6 10/3/18 Sara Thompson
49 10/3/18 xX x July, 2014, travel expense account
7 103/18 Sue Racer-Troy
40 10/3/18 x x Executed stipulation (treasury warrants)

 

 

 

 

 

 

 

tw
wa)

Page at ~ Pages
Case 2:18-cr-00134 Document 75-25 Filed 10/15/18 Page 3 of 5 PagelD #: 1274

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AQ 187A (Rew, 7/87) EXHIBIT AND WITNESS LIST —- CONTINUATION
United States vs. Allen H. Loughry, 1 CASEN-9-18.00134
No No onreeED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
4 10/3/18 XK | XX | WV treasury warrants
44 10/3/18 x 4 9/14/16 Racer-Troy memo to Canterbury regarding travel rejections
45 10/3/18 ~< x Photos of WEX cards
46 10/4/18 x >< 11/30/17 Sue Racer-Troy memo to Loughry regarding state property
8 10/4/18 Melinda Pennington
60A 10/4/18 x xX Publishing agreement
60B LO/4/18 x x Publishing agreement revision
60C 10/4/18 xX |X | Invoice
9 10/4/18 Michelle Weikle
61 10/4/18 xX Meet the author notice of March 14, 2015 (withdrawn)
62 10/4/18 < x Greenbrier lobby photographs
10 10/4/18 Vici Shafer
71 10/4/18 x < Loughry's calendars
Li LOJA 8 Paul Fletcher Adkins
§ 10/4/18 x x Request for delivery of desk
2 10/4/18 Jess Gundy
50 10/4/18 x x Vehicle registration records
52 10/48 xX x Overhead photograph of capitol
5] 10/4/18 ~< xX Photographs of vehicle
SIA 10/4/18 x x Registration card
S1B LO/4/18 x x Cover of owner's manual
SIC 10/4/18 x x Photographs of vehicle
31D 10/4/18 x x Registration card
SIE LO/A/TS x x Cover of owner's manual
83 10/4/18 x x August 24, 2016 Davis memo to Angus and Gundy
54 10/4/18 »< x August 25, 2016 Angus and Gundy memo to Davis
$7 10/4/18 x x Warehouse desk photo
Page > of 5 Pages
Case 2:18-cr-00134 Document 75-25 Filed 10/15/18 Page 4 of 5 PagelID #: 1275

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

% AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST —- CONTINUATION
United States vs. Allen H. Loughry, II CASES 9:18-00134
No No obeeneD MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
55 10/4/18 x x Couch moving photo
13 10/4/18 Brent Benjamin

68 10/4/18 x August 25, 2016 Davis memo to Canterbury

67 10/4/18 x August 25, 2016 Davis memo to Canterbury
69 10/4/18 x x August 26, 2016 Loughry memo to Ketchum, Workman and Benjamin

65 10/4/18 x August 25, 2016 Davis memo to Canterbury

66 10/4/18 xX August 25, 2016 Davis memo to Canterbury
14 10/5/18 Paul Mendez
15 10/S/18 Arthur Angus
105 10/5/18 x At-a-glance calendar
16 10/5/18 Jennifer Bundy
87 10/5/18 xX | X_ | 11/30/17 Bundy email to Bass
89 10/5/18 < x 11/30/17 (3:41 p.m.) Bundy email to Loughry

89A 10/5/18 xX x Email from Bundy to Bass

81 10/5/18 XX | XK | 11/28/17 Loughry email to Bundy (12:11 pm)

83 10/5/18 x < 11/28/17 Bundy email to Kabler (1:29 pm)

&4 10/5/18 x x 11/28/17 Bundy email to Bass (1:31 pm)

85 LO/S/18 x x Executed stipulation
86 10/5/18 x x 11/28/17 Bundy email to Bass (5:06 pm)

6 10/5/18 x x 11/30/17 email response from Kabler to Loughry

17 LO/S/18 Kim Ellis

90 10/5/18 «x x Secretarial desk photograph

98 LO/S/18 x xX Clip of November meeting

98A 10/5/18 x Transcript

92A LO/S/18 4 x Clip from Kenny Bass interview

92 10/3/18 x x Loughry office diagram

93 10/5/18 x x 3/2/18 Loughry-Ellis email

 

 

 

 

 

 

 

 
Case 2:18-cr-00134 Document 75-25 Filed 10/15/18 Page 5 of 5 PagelD #: 1276

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

®% AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST —- CONTINUATION

United States vs. Allen H. Loughry, IT CASEN9:18-00134
No NB onetRED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
94 10/5/18 xX | XX | 3/31/13 Loughry-Ellis email
95 10/5/18 x 6/29/13 Loughry-Ellis email
96 10/S/18 x x Photograph of Loughry office
97 LO/S/18 XX | XX | Photograph of Loughry office
91 10/5/18 x 4 Charleston Gazette mail article

18 10/8/18 Carol Casto

19 10/8/18 Debra Rada

20 10/8/18 Kevin Horan

100 10/8/18 x x Report for 304-546-6316
21 10/8/18 Jim Powers

103 10/8/18 x x Car Number chart with mileage data

102 10/8/18 x x State vehicle usage chart

LO/8/18 Allen H. Loughry, I]
7 | 10/8/18 xX | XK | Receipt

108 10/8/18 x x Travel expense form

109 10/8/18 x x Emails from Loughry's to Sara Thompson

110 10/8/18 x x Travel expense reimbursement form/check/receipts (Pound Institute)
il 10/9/18 x x Photograph of defendant's house and car

21A 10/948 x Code of judicial conduct

Li2 10/9/18 x >< Photograph of defendant

113 10/9/18 4 x Email between Loughry and Sandra King 4/23/15

114 1G/G/18 x x Chase account statement

2 Lo/S/18 Vici Shafer
22 10/9/18 Steve Canterbury
LO/9/ALS Sue Racer Troy (recalled)
115 10/9/18 x Clip
116 10/9/18 x Clip

 

 

 

 

 

 

 

Page ~ of 5 Pages
